  Case 1:21-cv-00895-MN Document 18 Filed 08/02/21 Page 1 of 4 PageID #: 262




                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE


In re:                                 :   Chapter 11
                                       :
SS BODY ARMOR I, INC., et al., f/k/a   :   Bankruptcy Case No. 10-11255 (CSS)
Point Blank Solutions, Inc., et al.,   :
                                       :
                      Debtors.         :   (Jointly Administered)
__________________________________     :
                                       :
JON JACKS                              :
                                       :
                         Appellant,    :
                                       :
         v.                            :   C.A. No. 21-895-MN
                                       :   Bankr. BAP No. 21-38
SS BODY ARMOR I, INC.,                 :
                                       :
                      Appellee.        :
__________________________________     :
                                       :
JON JACKS                              :
                                       :
                         Appellant,    :
                                       :
         v.                            :   C.A. No. 21-896-MN
                                       :   Bankr. BAP No. 21-39
SS BODY ARMOR I, INC.,                 :
                                       :
                      Appellee.        :
__________________________________     :
                                       :
JON JACKS                              :
                                       :
                         Appellant,    :
                                       :
         v.                            :   C.A. No. 21-897-MN
                                       :   Bankr. BAP No. 21-40
SS BODY ARMOR I, INC.,                 :
                                       :
                      Appellee.        :
__________________________________     :
                                       :
 Case 1:21-cv-00895-MN Document 18 Filed 08/02/21 Page 2 of 4 PageID #: 263




JON JACKS                          :
                                   :
                       Appellant,  :
                                   :
     v.                            :            C.A. No. 21-898-MN
                                   :            Bankr. BAP No. 21-41
SS BODY ARMOR I, INC.,             :
                                   :
                       Appellee.   :
__________________________________ :


                                 RECOMMENDATION

             At Wilmington this 2nd day of August, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in these cases are not amenable to mediation and mediation at this stage

would not be a productive exercise, a worthwhile use of judicial resources nor warrant

the expense of the process.

      Prior to the filing of the motions giving rise to the Bankruptcy Court Orders, the

Equity Group, the Post-Confirmation Debtor and other parties engaged in a global

mediation held by the Honorable Kevin Gross (Ret.), the former Chief Judge of the

Bankruptcy Court. Although some issues were resolved between the Recovery Trust,

and Post-Confirmation Debtor during this global mediation, the Recovery Trust and the

Post-Confirmation Debtor mediation was unsuccessful. Thereafter, the parties

commenced the contested matters on the issues in dispute, for which the Bankruptcy

                                            2
 Case 1:21-cv-00895-MN Document 18 Filed 08/02/21 Page 3 of 4 PageID #: 264




Court held hearings on March 24, April 12 and April 15, 2021. The Honorable

Christopher S. Sontchi issued his orders on June 10, 2021, that is, an Order Granting

Motion to extend term of Recovery Trust; an Order Denying Motion for Order Removing

Estate Fiduciaries for Cause, Requiring Disgorgement of Fees and Related Relief; an

Order (i) Approving Settlement with Carter Ledyard & Milburn LLP, (ii) Authorizing

Dissolution Protocol, and (iii) Granting Related Relief; and an Order (i) Approving

Settlement with Class Plaintiffs and (ii) Granting Related Relief , which resulted in these

appeals being filed in this Court by Appellant on June 23, 2021.

       Moreover, certain Movants submitted a Motion for entry of an order for their

leave to intervene on July 22, 2021.

       This judge has reviewed the written information provided by the parties1, the

orders subject to appeal, and certain filings by the parties. Although Appellant wishes

to proceed with mediation, it is very clear that the Appellees do not because of the prior

unsuccessful attempts to reach a mediated resolution, the parties’ respective positions

on the contested matters at issue, and the nature of the pleadings filed by Appellant.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised of their right to file objections to this Recommendation pursuant to



       1
        As instructed, the parties provided a timely joint submission regarding
mediation on July 22, 2021 which is not part of this Court’s docket since it deals with
aspects of mediation.

                                             3
 Case 1:21-cv-00895-MN Document 18 Filed 08/02/21 Page 4 of 4 PageID #: 265




28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            4
